Title: [Diary entry: 20 April 1787]
From: Washington, George
To: 

Friday 20th. Mercury at  in the Morng.— at Noon And  at Night. Morning cold, with the Wind at No. West at which point it continued most part, if not all of the day. The fruit much injured with yesterdays frost—as it is to be feared that the grain, by this and the drought, also is—the Wheat appearing to turn yellow and the Oats in Week land to be dying; and neither, any more than the grass to grow. Rid to all the Plantations. In the Neck, the grd. being rather hard, and in places rough—two harrows could not prepare it sufficiently to keep the drill plow constantly at work. I therefore ordered the plowman who attended it to make good the work of covering the corn, which the little harrow at the tail of it might leave unfinished and this he is well able to do, because where the ground is difficult to prepare he can outgo the harrows, and here it is assistance is wanting. When the ground is light and the harrows prepare it sufficiently there is no

occasion of the hoe to follow. This supercedes the necessity of the special hand ordered for this Service on Wednesday last. Where the grd. is naturally light, or well pulverized the drill plow plants with great dispatch regularity and to good effect. Where it is rough and hard manual labour as in the common mode must be applied. Muddy hole-Cross plowed deep the east half of the 10th. half acre, or Square, for the purpose of sowing Carrots in Broadcast. Before plowing the Northern half of this piece was manured with 25 bushels of Dung and after plowing, it was harrowed, to be ready for sowing in the Morning. Finished laying off Corn ground at this place about breakfast time. At Dogue run, Finished Sowing Oats, wch. compleated my seeding of this grain (except a little at the Mansion house with which to sow grass Seeds). The whole quantity of Oats Sowed at this Plantation amounts to 215 bushls. Whereof 59 were Poland, in field No. 1; the rest were, 50 from York River, 52 from Mattawoming, 29 from Mr. Young’s, 13½ from George Town, and 12 from the Eastern Shore. The quantity of Barley sowed here amounted to 22 Bushels. With the Oats and Barley which were sown in field No. 1, and the inclosure of the Meadow near the Overseers house, was sown 4 bushls. and a galln. of red clover Seed—5½ bushls. of Orchard grass Seeds and 1 bushl. and 3 Gal. of Timothy seed. The other Oats in the Mill Meadow, & long field

adjoining, had only Timothy seed mixed—of which there was sown in them 3 bushels & 6 gallns. At French’s and the Ferry the People were putting up fences. On my return home I found Mr. Arthur Lee, the Revd. Mr. West, Mr. McQuir, Mr. Porter and Mr. Triplet here—All of whom went away after dinner except Mr. Lee and Mr. Porter.